DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 13 of the claim, “a condition “WB > WA and WB – WA > WC” is satisfied” should read “conditions “WB > WA” and “WB – WA > WC” are satisfied” for clarity.  
In lines 14 and 15 of the claim, both recitations of “portion” should read “first portion” for clarity.
In lines 16 and 17 of the claim, both recitations of “portion” should read “second portion” for clarity.
Appropriate correction is required.
Claims 2-6 are objected to because of the following informalities:  in line 1 of each claim, “A gas sensor element” should read “The gas sensor element” for consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:
In lines 3-4 of the claim, “a region of an outer surface” should read “a first region of the outer surface” for clarity and consistency.
In lines 6-7 of the claim, “a region of an outer surface” should read “a second region of the outer surface” for clarity and consistency.
In line 8 of the claim, “the region” should read “the second region” for clarity and consistency.
Claim 7 is objected to because of the following informalities:  in line 4 of the claim, “a gas sensor element” should read “the gas sensor element” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kajiyama et al. (US 2017/0108463 A1).
Regarding claim 1, Kajiyama teaches a gas sensor element for detecting a specific gas contained in a gas under measurement (a gas sensor element 10 which outputs a limiting current 
a closed-end tubular solid electrolyte body having a closed forward end and an open rear end and containing zirconia (a cup-shaped solid electrolyte 11 with a closed tip end 11c and an open base end 11d and formed from zirconia, Fig. 1, para. [0022], [0024], [0026]);
a reference electrode formed on an inner surface of a forward end portion of the solid electrolyte body (a reference electrode 12 formed on an inside surface of a tip end side of the solid electrolyte 11, Fig. 2, para. [0022], [0024]);
a measurement electrode formed on an outer surface of the forward end portion of the solid electrolyte body (a measuring electrode 13 formed on an outside of the tip end side of the solid electrolyte 11, Fig. 2, para. [0022], [0024]); and
	a gas limitation layer which is in contact with and covers the measurement electrode and which is in contact with and covers at least a portion of the solid electrolyte body (a porous diffusion resistance layer 30 which is in contact with and covers the measuring electrode 13 and which is in contact with and covers an entire outside surface of the solid electrolyte 11, Fig. 2, para. [0032]);
	wherein a condition "WB > WA and WB - WA > WC" is satisfied, where WA is a thickness of a portion of the gas limitation layer, which portion is in contact with the measurement electrode, WB is a thickness of a portion of the gas limitation layer, which portion is in contact with the solid electrolyte body, and WC is a thickness of the measurement electrode (Fig. 2 clearly shows that a thickness WB of a portion of the porous diffusion resistance layer 30 in contact with the solid electrolyte 11 is larger than a thickness WA or M1 of a portion of the porous diffusion resistance layer 30 in contact with the measuring electrode 13, and that WB – In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). See MPEP § 2125(I).
	Regarding claim 2, Kajiyama teaches wherein the gas limitation layer is in contact with and covers at least a portion of a region of the solid electrolyte body located rearward of the measurement electrode (the porous diffusion resistance layer 30 is in contact with and covers at least a portion of a region of the solid electrolyte 11 located rearward of the measuring electrode 13, Fig. 2, para. [0032]).
	Regarding claim 3, Kajiyama teaches wherein the solid electrolyte body has a protrusion protruding radially outward in a region of an outer surface thereof located rearward of the measurement electrode (the solid electrolyte 11 has a protrusion protruding radially outward in a region of an outer surface thereof located rearward of the measuring electrode 13, Fig. 1, para. [0022]), and
	the gas limitation layer covers at least a region of an outer surface of the solid electrolyte body located rearward of the measurement electrode, the region being located forward of a specific position between the measurement electrode and the protrusion (the porous diffusion resistance layer 30 covers an entire outside of the solid electrolyte 11, Fig. 2, para. [0032]; since the porous diffusion resistance layer 30 covers the entire outside of the solid electrolyte 11 supra).

    PNG
    media_image1.png
    741
    938
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 1 of Kajiyama.
Regarding claim 4, Kajiyama teaches wherein the specific position corresponds to a value of 23% or more with a value of 100% representing a dimension from the measurement electrode to the protrusion on the outer surface of the solid electrolyte body (the porous diffusion resistance layer 30 covers the entire outside of the solid electrolyte 11, Fig. 2, para. [0032]; since the porous diffusion resistance layer 30 covers the entire outside of the solid electrolyte 11 including the protrusion, Examiner interprets the porous diffusion resistance layer 30 to cover the at least the region of the outer surface of the solid electrolyte located rearward of the measuring electrode 13 since the entire outside of the solid electrolyte 11 includes the at least the region of the outer surface of the solid electrolyte located rearward of the measuring electrode 13, the region being located forward of the specific position between the measuring electrode 13 and the protrusion, wherein the specific position corresponds to a value of 23% or more with a value of 100% representing a dimension from the measuring electrode 13 to the protrusion on the outer surface of the solid electrolyte 11, see Image 1 above, see modification supra; since the porous diffusion resistance layer 30 covers the entire outside of the solid electrolyte 11 including the protrusion, Examiner interprets the porous diffusion resistance layer 30 to cover 100% of the dimension from the measuring electrode 13 to the protrusion, so the specific position may be 100%, see Image 1 above).
Regarding claim 6, Kajiyama teaches a catalyst layer covering at least a forward end portion of the gas limitation layer and containing a noble metal catalyst (a porous protective 
Regarding claim 7, Kajiyama teaches a gas sensor comprising a gas sensor element for detecting a specific gas contained in a gas under measurement (a gas sensor 1 comprising a gas sensor element 10 which outputs a limiting current value depending on the specific gas concentration in measured gases, Fig. 1, para. [0022]-[0023]),
wherein the gas sensor element is a gas sensor element according to claim 1 (the gas sensor element 10, Fig. 1, para. [0022]-[0023], see rejection of claim 1 supra).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2017/0108463 A1) as applied to claim 1 above, and further in view of Ishikawa et al. (US 2015/0060274 A1).
Regarding claim 5, Kajiyama teaches that the solid electrolyte 11 is made up of zirconia (Fig. 2, para. [0026]), and that the porous diffusion resistance layer 30 is formed from ceramic (Fig. 2, para. [0032]). Kajiyama is silent with respect to the specific ceramic material of the porous diffusion resistance layer 30, and therefore fails to teach wherein the gas limitation layer has a thermal conductivity equal to or lower than that of the solid electrolyte body.
Ishikawa teaches a gas sensor element 3 which includes a solid electrolyte body 3s having a bottomed tubular shape and a closed front end, an inside electrode 50 provided on an inner surface of the solid electrolyte body 3s, an outside electrode 51 provided on an outer surface of the solid electrolyte body 3s, and a porous protective layer 80 covering the outside electrode 51 (Fig. 2, abstract, para. [0044], [0056]). Ishikawa teaches that the porous protective layer 80 may be formed of zirconia (Fig. 2, para. [0056]-[0057], [0063]), and that the porous 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the ceramic material of the porous diffusion resistance layer of Kajiyama with zirconia as taught by Ishikawa in order to yield the predictable result of allowing penetration of the measuring gas. MPEP § 2143(I)(B). Therefore, since Modified Kajiyama teaches that the porous diffusion resistance layer 30 and the solid electrolyte 11 are both formed from zirconia, the porous diffusion resistance layer 30 has a thermal conductivity equal to that of the solid electrolyte 11.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2017/0131229 A1) (provided in Applicant’s IDS filed on July 31, 2020).
Regarding claim 1, Iwamoto teaches a gas sensor element for detecting a specific gas contained in a gas under measurement (a gas sensor element 1 which outputs a limiting current value dependent on a concentration of a specific gas in a measuring gas, Fig. 1, para. [0035], [0050]), comprising:
a closed-end tubular solid electrolyte body having a closed forward end and an open rear end and containing zirconia (a cup-shaped solid electrolyte body 2 with a closed front end and an open base end and formed from zirconia, Fig. 1, para. [0038]);
a reference electrode formed on an inner surface of a forward end portion of the solid electrolyte body (a reference electrode 4 formed on an inner side of a front end area of the cup-shaped solid electrolyte body 2, Fig. 1, para. [0038]-[0039]);

Iwamoto discloses that the gas sensor element 1 is provided with a first ceramic layer 61 which covers a signal lead part 5 and the measuring electrode 3 from a side opposite to the solid electrolyte body 2, and a second ceramic layer 62 mounted between the signal lead part 5 and the solid electrolyte body 2 (Fig. 1, para. [0035], [0041]-[0042]). Iwamoto discloses that the first ceramic layer 61 and the second ceramic layer 62 are formed completely around the circumference of the solid electrolyte body 2, and that the first ceramic layer 61 and second ceramic layer 62 are closely fixed to each other in areas where the signal lead part 5 is not formed (Figs. 1 & 5, para. [0040]). Iwamoto discloses that the first ceramic layer 61 and second ceramic layer 62 both are formed from alumina and have a porosity in a range of 1 to 20% (Fig. 1, para. [0041]-[0042]; Examiner interprets the disclosed porosity in para. [0042] to be for the first ceramic layer 61 since the paragraph discusses properties of the first ceramic layer 61, and the porosity of the second ceramic layer 62 was already discussed in the previous paragraph). Iwamoto discloses both the first ceramic layer 61 and second ceramic layer 62, and therefore fails to teach a single gas limitation layer which is in contact with and covers the measurement electrode and which is in contact with and covers at least a portion of the solid electrolyte body.
However, since Iwamoto teaches that the first ceramic layer 61 and second ceramic layer 62 are in contact with each other and are made of the same materials and have the same porosity, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first ceramic layer 61 and second ceramic layer 62 of Iwamoto to be made integral in order to yield the predictable result of a porous alumina layer that allows the penetration of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP § 2144.04(V)(B). Thus, Modified Iwamoto teaches an integral ceramic layer 61+62 which is in contact with and covers the measuring electrode 3 and which is in contact with and covers at least a portion of the solid electrolyte body 2 (Fig. 1, para. [0040]-[0042]).
Modified Iwamoto teaches wherein a condition "WB > WA and WB - WA > WC" is satisfied, where WA is a thickness of a portion of the gas limitation layer, which portion is in contact with the measurement electrode, WB is a thickness of a portion of the gas limitation layer, which portion is in contact with the solid electrolyte body, and WC is a thickness of the measurement electrode (Fig. 1 clearly shows that a thickness WB of a portion of the integral ceramic layer 61+62 in contact with the solid electrolyte body 2 is larger than a thickness WA of a portion of the integral ceramic layer 61+62 in contact with the measuring electrode 3, and that WB – WA is larger than a thickness WC of the measuring electrode 3 because the thickness of the 62 part of the integral ceramic layer 61+62 is larger than the thickness of the measuring electrode 3, Fig. 1, see Image 2 below).

    PNG
    media_image2.png
    413
    898
    media_image2.png
    Greyscale

Image 2. Annotated version of Fig. 1 of Iwamoto.
	Regarding claim 2, Modified Iwamoto teaches wherein the gas limitation layer is in contact with and covers at least a portion of a region of the solid electrolyte body located rearward of the measurement electrode (the integral ceramic layer 61+62 is in contact with and covers at least a portion of a region of the solid electrolyte body 2 located rearward of the measuring electrode 3, Fig. 1, para. [0041]-[0042]).
	Regarding claim 7, Modified Iwamoto teaches a gas sensor comprising a gas sensor element for detecting a specific gas contained in a gas under measurement (a gas sensor comprising a gas sensor element 1 for the detection of a concentration of a specific gas in a gas to be measured, Fig. 1, para. [0002], [0028], [0050]-[0051]),
wherein the gas sensor element is a gas sensor element according to claim 1 (the gas sensor element 1, Fig. 1, para. [0028], [0050]-[0051], see rejection of claim 1 supra).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2017/0131229 A1) (provided in Applicant’s IDS filed on July 31, 2020) as applied to claim 1 above, and further in view of Ishikawa et al. (US 2015/0060274 A1), as evidenced by Matmatch, 95% Alumina (2021) (hereinafter “Matmatch-Alumina”) and Matmatch, Zirconium Dioxide (Zirconia): Properties, Production and Applications (2021) (hereinafter “Matmatch-Zirconia”) with respect to claim 5.
Regarding claim 3, Modified Iwamoto teaches the cup-shaped solid electrolyte body 2 having the measuring electrode 3 disposed on the outer surface thereof (Fig. 2, para. [0038]). Modified Iwamoto fails to teach wherein the solid electrolyte body has a protrusion protruding radially outward in a region of an outer surface thereof located rearward of the measurement electrode.
Ishikawa teaches a gas sensor element 3 which includes a solid electrolyte body 3s having a bottomed tubular shape and a closed front end, an inside electrode 50 provided on an inner surface of the solid electrolyte body 3s, an outside electrode 51 provided on an outer surface of the solid electrolyte body 3s, and a porous protective layer 80 covering the outside electrode 51 (Fig. 2, abstract, para. [0044], [0056]). Ishikawa teaches that the solid electrolyte body 3s has a flange portion 3a protruding radially outward in a region of an outer surface of the solid electrolyte body 3s located rearward of the outside electrode 51 (Figs. 1-2, para. [0046]-[0047]). Ishikawa teaches that the flange portion 3a is brought into contact with a ceramic holder 5 of the gas sensor 100 in order to hold the gas sensor element 3 in place (Figs. 1-2, para. [0045]-[0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the solid electrolyte body of Modified Iwamoto to have a flange portion protruding radially outward in a region of an outer surface of the solid electrolyte body located rearward of the measuring electrode as taught by Ishikawa because it can help hold the gas sensor element in place in the gas sensor (Ishikawa, Figs. 1-2, para. [0046]-[0047]).
supra).
Regarding claim 4, Modified Iwamoto teaches wherein the specific position corresponds to a value of 23% or more with a value of 100% representing a dimension from the measurement electrode to the protrusion on the outer surface of the solid electrolyte body (the integral ceramic layer 61+62 is formed on the total outer side of the solid electrolyte body 2, Fig. 1, para. [0041]-[0042]; since the integral ceramic layer 61+62 is formed on the total outer side of the solid electrolyte body 2 including the flange portion, Examiner interprets the integral ceramic layer 61+62 to cover the at least the region of the outer surface of the solid electrolyte body located rearward of the measuring electrode 3 since the total outer side of the solid electrolyte body 2 supra; since the integral ceramic layer 61+62 is formed on the total outer side of the solid electrolyte body 2 including the flange portion, Examiner interprets the integral ceramic layer 61+62 to cover 100% of the dimension from the measuring electrode 3 to the flange portion, so the specific position may be 100%).
Regarding claim 5, Modified Iwamoto discloses the integral ceramic layer 61+62 and the solid electrolyte body 2 (Fig. 1, para. [0041]-[0042]). Modified Iwamoto teaches that the integral ceramic layer 61+62 is formed from alumina (Fig. 1, para. [0041]-[0042]), which has a thermal conductivity of 23 W/mK (as evidenced by Matmatch-Alumina, pg. 5). Modified Iwamoto teaches that the solid electrolyte body 2 is formed from zirconia (Fig. 1, para. [0038]), which has a thermal conductivity of 2 W/mK (as evidenced by Matmatch-Zirconia, pg. 4). Since the thermal conductivity of the alumina of the integral ceramic layer 61+62 is larger than the thermal conductivity of the zirconia of the solid electrolyte body 2, Modified Iwamoto fails to teach wherein the gas limitation layer has a thermal conductivity equal to or lower than that of the solid electrolyte body.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the alumina of the integral ceramic layer of Modified Iwamoto with zirconia as taught by Ishikawa in order to yield the predictable result of allowing penetration of the measuring gas. MPEP § 2143(I)(B). Therefore, since Modified Iwamoto teaches that the integral ceramic layer 61+62 and the solid electrolyte body 2 are both formed from zirconia, the integral ceramic layer 61+62 has a thermal conductivity equal to that of the solid electrolyte body 2.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2017/0131229 A1) (provided in Applicant’s IDS filed on July 31, 2020) as applied to claim 1 above, and further in view of Kajiyama et al. (US 2017/0108463 A1).
Regarding claim 6, Modified Iwamoto teaches a forward end portion of the gas limitation layer (a forward end portion of the integral ceramic layer 61+62, Fig. 1, para. [0041]-[0042]). Modified Iwamoto fails to teach a catalyst layer covering at least the forward end portion of the gas limitation layer and containing a noble metal catalyst.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor element of Modified Iwamoto to include a porous protective layer containing platinum covering the integral ceramic layer as taught by Kajiyama because the platinum used as a catalyst in the porous protective layer allows promotion of burning of hydrogen gas, so the hydrogen gas reaching the measuring electrode may be suppressed, and as a result, the detection accuracy may be raised (Kajiyama, Fig. 2, para. [0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794    

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795